              Case 4:20-cv-04012-KAW Document 27 Filed 09/30/20 Page 1 of 4




 1    SARAH WILLIAMS
      Trial Attorney
 2    Consumer Protection Branch
      U.S. Department of Justice, Civil Division
 3    PO Box 386
      Washington, DC 20044-0386
 4    Telephone: 202-616-4269
      Fax: 202-514-8742
 5    sarah.williams@usdoj.gov

 6   Counsel for Defendants
 7

 8                                 UNITED STATES DISTRICT COURT FOR THE

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION
11
      AFRICAN AMERICAN TOBACCO CONTROL
12    LEADERSHIP COUNCIL and ACTION ON                        Case No. 4:20-cv-4012-KAW
      SMOKING AND HEALTH,
13

14                   Plaintiffs,

15            v.
                                                              STIPULATED MOTION FOR AN
16    U.S. DEPARTMENT OF HEALTH AND
                                                              EXTENSION OF TIME TO FILE A REPLY
      HUMAN SERVICE, ALEX M. AZAR II, in his
17    official capacity as Secretary of the U.S.
      Department of Health and Human Services; U.S.
18    FOOD AND DRUG ADMINISTRATION;
19    STEPHEN HAHN, in his official capacity as
      Commissioner of the U.S. Food and Drug
20    Administration; CENTER FOR TOBACCO
      PRODUCTS; MITCH ZELLER in his official
21    capacity as the Center for Tobacco Products,
      Director.
22

23                   Defendants.

24
            The parties have agreed upon and move the Court for a two-business day extension in the due
25
     date for the Defendants to file a reply in support of their motion to dismiss. Fed. R. Civ. 6(b)(1)(A)
26
     (authorizing extensions of time before a deadline); Civil L.R. 6-1(b) (same). Defendants’ filing is
27

28 STIPULATION FOR EXTENSION OF TIME
   Case No. 4:20-cv-4012-KAW
                                                          1
             Case 4:20-cv-04012-KAW Document 27 Filed 09/30/20 Page 2 of 4




 1 currently due Friday, October 9, 2020 pursuant to the Court’s Scheduling Order, Dkt. 25. An extension

 2 of time by two business days, would move the reply deadline to Wednesday, October 14, 2020, because

 3 of a federal holiday earlier in the week. This extension would provide for attorney’s schedules, and

 4 allow Defendants’ counsel adequate time to consult and coordinate with necessary agency personnel. It

 5 will not affect any other deadlines in the Court’s Scheduling Order.

 6

 7

 8                                                   Respectfully submitted,

 9 Dated: September 30, 2020                         s/ Christopher K. Leung
                                                     Pollock Cohen LLP
10                                                   60 Broad Street, 24th Floor
                                                     New York, NY 10004
11                                                   Telephone: (212) 337-5361
                                                     Fax: (347) 696-1227
12                                                   Chris@PollockCohen.com

13                                                   Counsel for Plaintiffs

14
                                                     ETHAN P. DAVIS
15                                                   Acting Assistant Attorney General

16                                                   DANIEL FEITH
                                                     Deputy Assistant Attorney General
17
                                                     GUSTAV W. EYLER
18                                                   Acting Director

19                                                   HILARY K. PERKINS
                                                     Assistant Director
20                                                   Consumer Protection Branch

21                                                       /s/ Sarah Williams
                                                     SARAH WILLIAMS
22                                                   Trial Attorney
                                                     Consumer Protection Branch
23                                                   U.S. Department of Justice, Civil Division
                                                     P.O. Box 386
24                                                   Washington, D.C. 20044-0386
                                                     Telephone: 202-616-4269
25                                                   Fax: 202-514-8742
                                                     sarah.williams@usdoj.gov
26
     Of Counsel:
27
   ROBERT P. CHARROW
28 STIPULATION FOR EXTENSION OF TIME
   Case No. 4:20-cv-4012-KAW
                                                        2
            Case 4:20-cv-04012-KAW Document 27 Filed 09/30/20 Page 3 of 4




 1 General Counsel

 2 STACY CLINE AMIN
   Chief Counsel
 3 Food and Drug Administration
   Deputy General Counsel
 4 Department of Health and Human Services

 5 PERHAM GORJI
   Deputy Chief Counsel, Litigation
 6
   SAMANTHA HONG
 7 SUSAN WILLIAMS
   Associate Chief Counsel
 8 Office of the Chief Counsel
   U.S. Food and Drug Administration
 9 10903 New Hampshire Avenue
   White Oak 32, Room 4520
10 Silver Spring, MD 20993-0002

11 Counsel for Defendants.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION FOR EXTENSION OF TIME
   Case No. 4:20-cv-4012-KAW
                                             3
            Case 4:20-cv-04012-KAW Document 27 Filed 09/30/20 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     NOTICE OF APPEARANCE
     Case No. 4:20-cv-4012-KAW
